2:18-mn-02873-RMG   Date Filed 07/23/21   Entry Number 1799-7   Page 1 of 5




                          EXHIBIT G
         2:18-mn-02873-RMG              Date Filed 07/23/21         Entry Number 1799-7            Page 2 of 5




                                                                                                     /001 19th Street North

                              Fire Figllt:ing                                                                    Suice 1200
                                                                                                        Arlingcon. VA 22209
                                                                                                             (571) 384-7915
                                                                                                        Fax (571) 384-7959
                              Foam Caalit:ian                                                       cortinaec@comcast.net
                                                                                                                www.fffc.org


                                                                                                                      2017


                FACT SHEET ON AFFF FIRE FIGHTING AGENTS
Nearly 15 years after the end of production of PFOS-based AFFF agents, there is continued discussion within the
fire protection industry on the environmental impact and efficacy of fire fighting foams. The discussion of environmental
impact is usually focused on foams chat contain fluorochemicals, while che discussion of efficacy is usually focused
on foams chat do not contain fluorochemicals. The Fire Fighting Foam Coalition (FFFC) has produced chis face sheet to
provide you with accurate, up-to-date information about these issues.


 Key Facts
 •    All modern AFFF agents contain fluorotelomer-based fluorosurfactancs.

 •   Fluorocelomer-based AFFF agents are che most effective foams currently available co fight flammable liquid
     fires in military, industrial, aviation, and municipal applications. They provide rapid extinguishment,
     burnback resistance, and protection against vapor release.

 •   Fire test results presenced at international fire protection conferences in 2011, 2013 and 2016 all show that
     AFFF agents are significantly more effective at extinguishing flammable liquid fires than fluorine-free foams.

 •   Fluorotelomer-based foams do not contain or break down into PFOS (perfluorooctane sulfonate) or homo-
     logues of PFOS such as PFHxS (perfluorohexane sulfonate).

 •   Fluorotelomer-based foams are not made with PFOA (perfluorooctanoic acid) or any PFOA-based products,
     but may contain trace quantities as an w1intended byproduct of the surfactant manufacturing process.

 •   The sho11-chain (C6) fluorosw-factants that have been the predominant fluorochemicals used in fluorotelomer-based
     AFFF for the last 25 years are low in toxicity and not considered to be bioaccumulative based on current reg-
     ulato1y criteria.

 •   Foam manufacturers have transitioned or are in the process of transitioning co the use of only short-chain
     (C6) fluorosurfactants in their fluorinated foam products.

 •   Proposed regulations on long-chain (~ C8) perfluorinated chemicals (PFAS) in Canada, the European Union,
     and the United States allow for the use of shore-chain (C6) fluorochemicals as alternatives to long-chains in
     foam and other applications. These regulations do not restrict the use of existing stocks of fluorotelomer-
     based foams.

 •   Foam and fluorochemical manufacturers are promoting the use of best practices in order to minimize
     emissions of fire fighting foams to the environment. Best practices include the containment and treatment
     of foam discharges and the use of non-fluorinated fluids and methods for training and the testing of foam
     equipment.




                                                                                                           Navy02-00002442
        2:18-mn-02873-RMG             Date Filed 07/23/21     Entry Number 1799-7            Page 3 of 5


Efficacy                                                   minutes before degrading. Similar results from a series
                                                           of foam degradation cescs o n AFFF agents and fluo-
At the 2011 SUPDET Conference, the Naval                   rine-free foams were published in International Fire
Research Laboratories (NRL) presented results of fire      Fighter in 20 I 26•
testing of AFFF agents and fluorine-free foam' .
Although the testing was limited in scope, it provided     Fluorine-free foams are inherently oleophilic (fuel
dear evidence of the importance of film formation co       attractive). In che absence of oleophobic (fuel-
foam performance. Extinguishmenc times for AFFF            repelling) fluorosurfactancs, fluorine-free foam can eas-
agents on 28fc2 pool fires tested at full strength were    ily pick up fuel and the contaminated foam degrades
on average 77% faster for gasoline, 88% faster for         quickly and becomes fl ammable. This fuel contamina-
methylcyclohexane (MCH), and 70% faster for hep-           tion problem compromises the fire performance and
tane when compared to fluorine-free foam. For isooc-       severely limits the application of fluorine-free foams.
tane, where the tested AFFF agents were unable to
form a film, fluorine-free foam extinguished the fire      In July 2016 the Singapore Aviation Academy (SAA)
about 10% faster.                                          and the International Aviation Fire Protection
                                                           Association (IAFPA) jointly organized a firefighting
AFFF agents extingujshed all gasoline and heptane          foam seminar7• The major focus of the seminar was on
fires in less than 30 seconds, the time required co pass   the advantages and disadvantages of fluorine-free foam
the United States military specification (milspec). The    versus short-chain (C6) AFFF agents. One of the
fluorine-free foam was unable co extinguish any gaso-      highlights of the seminar was a planned fire test
line or heptane fire in less than 30 seconds. Foam         demonstration scheduled with fluorine-free foam on
agents must meet the requirements of the milspec in        an ICAO level B fire. This was of great interest to
order to be listed on the US Department of Defense         many of the delegates, some who have had difficulty
(DoD) qualified products database (QPD) and used           replicating tests showing chat fluorine-free foams can
for military applicacions2• The Federal Aviation           pass ICAO level B. Unforcw1ately, the planned
Administration (FAA) requires all US airports to carry     demonstration of fluorine-free foam was run instead
AFFF agents chat meet the milspec and are listed on        with a shore-chain (C6) AFFF. According co the com-
the QPD3 • In addition many national authorities out-      pany sponso ring the fire test demonstration, the fluo-
side of the US require the use of AFFF agents that         rine-free foam test was not undertaken because "coo
meet the milspec.                                          many environmental factors were not under our con-
                                                           trol." Noc surprisingly, several delegates noted, "chose
At the 2013 Reebok Foam Conference, VS Focum               variables usually happen during fire incidents." The
summarized the company's development of a fluorine-        shore-chain (C6) AFFF agent had no problem extin-
free foam agent4. The presentation contained side-by-      guishing the ICAO level B fire in the required time,
side test data done at che same facility under the same    despite the environmental factors.
conditions comparing the fire performance of AFFF
agents and fluorine-free foams. The resuJts showed         Also during this seminar, foam manufacturer
that AFFF agents performed significantly better than       ICL/Auxquimia presented results from a series of new
fluorine-free foams in spray extinction tests (0.785m2)    fire tests run on five commercially available short-
and pan fires ranging in size from 0.251112 to 7.06m2.     chain (C6) AFFF agents and five commercially avail-
                                                           able fluorine-free foams. The tests were run with four
At the 2016 American Chemical Society Symposium,           different fuels: gasoline, heptane, Jee Al, and diesel.
NRL presented additional test data comparing AFFF          The results showed that AFFF agents performed sig-
agents and fluorine-free foamss. In pool fire tests, an    nificantly better than fluorine-free foams on all fuels
AFFF agent achieved excingwshment in less than half        except diesel. None of che fluorine-free foams were
the time (18 seconds) compared to fluorine-free foam       able to extinguish the Jee Al fire, which is the fuel
(40 seconds). In foam degradation tests, fluorine-free     used in the ICAO fire tescs that determine the accept-
foam degraded after 1-2 minutes while AFFF lasted 35       ability of foams for airport use in many countries.



                                                                                                     Navy02-00002443
         2:18-mn-02873-RMG              Date Filed 07/23/21      Entry Number 1799-7            Page 4 of 5



Enviromental Impact                                           selective developmental coxicanc. In addition it was
                                                              clearly shown to be neither genotoxic nor mucagenic.
The environmental impact of AFFF-type fluorosurfac-           In 20 11 results were published from a 24-month
ranrs has been extensively studied and a large body of        combined chronic toxicity and carcinogenicity study,
data is available in the peer-reviewed scientific litera-     which demonstrated chat under the conditions of mis
ture. The bulk of this data continues to show chat            study PFHxA was not carcinogenic in rats and its
short-chain (C6) AFFF fluorosurfactants and their             chronic toxicity was low18•
likely breakdown produces are low in toxicity and not
considered to be bioaccwnulacive or biopersistent             In 2014 an independent report was published chat
according co current regulatory criteria.                     assessed several short-chain (C6) fluorinated chemicals
                                                              with regard co the criteria used co define persistent
Groundwater monitoring studies have shown the pre-            organic pollutants (POPs) 19 • The report assessed rnese
dominant breakdown product of the shore-chain (C6)            chemicals based on che four criteria chat muse be met
fluorosurfactancs contained in fluorotelomer-based            co be considered a POP under the Stockholm
AFFF co be 6:2 fluorotelomer sulfonate (6:2 FTS)8• A          Convention: persistence, bioaccumulation, potential
broad range of existing data on 6:2 FTS indicate that         for long-range transport, and adverse effects (toxicity
it is not similar co PFOS in either its physical or eco-      and ecotoxicity). It concludes iliac none of the chemi-
toxicological properties9•10•11•12 • Recent studies on AFFF   cals meets the criteria to be considered a POP, and at
fluorosurfactancs likely co breal< down co 6:2 FTS            most chey only meet one of che fom criterion. The
show it co be generally low in acute, sub-chronic, and        report also concludes that the three short-chain (CG)
aquatic toxicity, and neither a genetic nor develop-          fluorocelomer intermediates and PFHxA "are rapidly
mental coxicanc. Boch che AFFF fluorosurfaccanc and           metabolized and eliminated from mammalian sys-
6:2 FTS were significantly lower than PFOS when               tems. None of rnese materials appear co bioaccwnu-
reseed in biopersiscence screening studies chat provide       lace or biomagnify based on laboratory data and avail-
a relative measure of bioupcake and clearance13•              able field monitoring data, and none show severe toxi-
                                                              city of tl1e types that would warrant designation as
Aerobic biodegradacion studies of 6:2 FTS in activat-         POP."
ed sludge have been conducted co better understand
its environmental face 14• These studies show chat tl1e       An extensive compilation of peer-reviewed and other
race of 6:2 FTS biotransformacion was relatively slow         relevant available data on short-chain PFASs can be
and the yield of all stable transformation produces was       found at the following link:
19 times lower than 6:2 fluorocelomer alcohol (6:2            hccps:// fl uorocouncil. com/resources/research
FTOH) in aerobic soil. In particular, it was shown
that 6:2 FTS is not likely co be a major source of per-       Conclusions
fluorocarboxylic acids or polyfluorinated acids in
wastewater treatment plants. Importantly neither 6:2          Fluorocelomer-based AFFF agents are the most effec-
FTOH nor PFHpA (perfluorohepcanoic acid) were                 tive agents currently available to fight class B, flamma-
seen in this study.                                           ble liquid fires. They do not contain or breakdown
                                                              into PFOS and are not likely to be a significant source
PFHxA is a possible breakdown produce and contami-            of long-chain perfluorochemicals. They do contain
nant that may be foun d in trace quantities in fluo-          fluorosurfactants that are persistent, but are not gener-
rocelomer-based AFFF. Extensive data on PFHxA pre-            ally considered to be environmental toxicants. AFFF
sented in 2006 and 2007 gave a very favorable initial         and fluorochemical manufacturers are in position co
toxicology (hazard) proftle15•16,17. Testing was done on      meet the requirements of upcoming regulations wirn
four major toxicology end points: sub-chronic toxicity        shore-chain (C6) fluorosurfactanrs iliac provide the
in rats, reproductive toxicity in rats, developmental         same fire protection characteristics with reduced
toxicity in rats, and generic toxicity. Results show chat     environmental impacts.
PFHxA was neither a selective reproductive nor a



                                                                                                        Navy02-00002444
               2:18-mn-02873-RMG                    Date Filed 07/23/21               Entry Number 1799-7                 Page 5 of 5

References
1
     Exringuishmem and Burnback Tests of Fluorinated and Fluorine-free Firefighting Foams wirh and without Film Formation, Bradley Williams,
Timothy Murray, Christopher Burrerworrh, Zachary Burger, Ronald Sheinson, James Fleming, C larence Whitehurst, and John Farley, Naval
Research Laboratory, Washington, DC, presented at the 201 I SUPDET Conference
2
     United Stares Department of Defense Military Specification, Mil-F-24385, "Fire Extinguishing Agent, Aqueous Film Forming Foam"
3
     Federal Aviation Administratio n, National Parr 139 CertAlerr No. 11 -02, Identifying Mil-Spec Aqueous Film Forming Foam (AFFF), February
15, 2011
• A New High Performance Newronian Fluorine-Free Foam, Manual Acuna, VS Focum, presented on March 19, 2013 at rhe 5'h Reebok
lnrernarional Foam Conference
' Evaluating differences in foam degradation between perfluoroalkyl and fluorine-free foams for rhe development of environmental friendly fire
fighting alternatives, Katherine Hinnant, Ramagopal Ananth, Michael Conroy, and Bradley Williams, Naval Research Laborato ry, Washington,
DC, presented at the March 2016 ACS Symposium
6
     Flammability and Degradation of Fuel - contaminated Fluorine Free Foams, Chang Jho, lnternarional Fire Fighter, 4 1, lssue 36 - November,
2012
7
     Can F3 agents cake the fire securiry hear?, M ike Wilson, Internacional Airpo rt Review, Vol. 20, Issue 6 (2016)
• Quantitative Determination ofFluorocelomer Sulfonates in Groundwater by LC MS/MS, Melissa M. Schultz, Douglas F. Barofsky and Jennifer
Field, Environmental. Sci. Tech.no!. 2004, 38, 1828-1835
' DuPont 2007a. H-27901: Stacie, Acute 96-Hour Tox.icicy Tesr with Rainbow Trout, Oncorhynchus mykiss. Unpublished report, DuPonc-21909
10
     DuPont 20076. H-27901 : Static, Acute 48-Hour Tox icity Test with Daplmia magna. Unpublished report, DuPonc-2 l 9 l 0
11
     DuPont 2007c. H-2790 1: Static, 72-Hour Growth Inhibition Tox.icity Test with rhe Green Alga, Pseudokirchneriella mbcapitata. Unpublished
report, DuPont-22048
11
     DuPont 2007d. H-27901: Early Life-Srage Toxicity to the Rainbow Trout, Oncorhynchus mykiss. Unpublished report, DuPont 22219
13
     Serex, T. er al, 2008. Evaluation of Biopersistence Porenrial Among Classes of Polyfluorinared Chemicals using a Mammalian Screening
Method . SOT 2008 Poster #958
" 6 :2 Fluororelomer suJfonare aerobic biocransformarion in activated sludge of waste water treatment plants, Ning Wang, Jinxia Liu, Robert C.
Buck, Stephen H Korzeniowski, Barry W. Wolstenholme, Patrick W. Folsom, Lisa M. Sulecki, Chemosphere 2011, 82(6), 853-858
'' Chengalis, C.P., Kirkpatrick, J.B., Radovsky, A., Shinohara, M., 2009a A 90-day repeared dose oral gavage toxicity study of perfluorohexanoic
acid (PFHxA) in rats (with functional observational battery and motor acriviry determinations). Reprod. Tox.icol. 27, 342-351
16
     Chengalis, C.P., Kirkpatrick, J.B., Myers, N.R., Shinohara, M., Stetson, P.I., Sved, D.W., 20096 Comparison of the roxicokineric behavior of
perfluorohexanoic acid (PFHxA) and nonafluoroburane -1-sulfonic acid (PFBS) in monkeys and rats. Reprod. Tox.icol. 27, 400-406
17
     Loveless, S.E., Slezak, B., Serex, T., Lewis, J., Mukerji, P., O'Connor, J.C., Donner, E.M., Frame, S.R., Korzeniowski, S.H., Buck, R.C.,
Toxicological evaluation of sodium perfluorohexanoare. Toxicology 264 (2009) 32-44
" A 24-Monrh Combined Chronic Toxicity/Carcinogenicicy Scudy of Perfuorohexanoic Acid (PFHxA) in Rars, H. lwai, M . Shinohara, J.
Kirkpatrick, J.E. Klaunig, Poster Session, Sociery ofToxicologic Pachology, Ju11e 2011 and Evaluacion of che Chronic Toxiciry and
Carcinogen.icicy of Perfluorohexanoic Acid (PFHxA) in Sprague-Dawley Rats, James E. KJaun.ig, Moroki Shinohara, Hiroyuki lwai, Christopher
P. Chengelis, Jeannie B. Kirkpatrick, Zemin Wang, and Richard H. Bruner; Toxicologic Pathology, 43: 209-220, 2015
" Assessment of POP Criteria for Specific Shorr-Chain Perfluorinared Alkyl Substances, Environ Internacional Report, January 2014, Update
published in December 2016




                                                                                                                                    Navy02-00002445
